DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 6/1/21 has been entered.  In the amendment, claims 1-81 have been canceled and new claims 82-102 have been added.  Therefore, claims 82-102 are currently pending in this application.

				  Claim Objections 
Claim 85 is objected to because of the following informalities:  
-In claim 85, line 1, “or” needs to be deleted.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 82, 83, 86, 87, 101, 102 are rejected under 35 U.S.C. 102a1 as being anticipated by Enos et al. (US 2011/0064634).   Niwa (WO 2015/114986). Arbogast et al. (US 2009/0187484). Galasso et al. (US 2014/0053565).
Regarding claim 82, Enos discloses a carbon capture system, the system comprising:
a source of exhaust gas, wherein the exhaust gas comprises CO2 (see par. [0004, 0005]); 
an adsorbent positioned to receive the exhaust gas and adsorb CO2 from the exhaust gas (see par. [0032]); and a water tank positioned to receive CO2 released from the adsorbent (see par. [0027, 0032]).

Regarding claim 83, Enos discloses the system of claim 82; since Enos discloses that the fossil fuel oxidation unit is used in industrial processes (thermal power plants) (see par. [0005]), it is inherent that the thermal power plants use the internal combustion engine, therefore, the source of exhaust gas comprises an internal combustion engine

Regarding claim 86, the modified Enos discloses the system of claim 82, Enos further discloses wherein the system comprises the water tank, the water tank containing water, wherein CO2 received by the water tank is sequestered within the water (see par. [0027]).

Regarding claim 87, the modified Enos discloses the system of claim 86, Enos further discloses cooling the water within the water tank (see par. [0052]), it is inherent that a cooler is thermally coupled to the water tank and configured to cool the water within the water tank.



Regarding claim 101, Enos discloses a carbon capture system, the system comprising:
internal combustion engine (see par. [0004]) (it is inherent that the thermal power plants use the internal combustion engine), wherein the internal combustion engine produces an exhaust gas comprising CO2; an adsorbent positioned to receive the exhaust gas and adsorb CO2 (see par. [0032]) from the exhaust gas; and a water tank containing water, the water tank positioned to receive CO2 released from the adsorbent, wherein CO2 received by the water tank is sequestered within the water (see par. [0027, 0032]).

Regarding claim 102, Enos discloses a carbon capture method, the method comprising: 
separating CO2 from an exhaust gas (i.e. using CO2 absorber) (see par. [0032]); and sequestering the separated CO2 within water (see par. [0027, 0032]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Enos et al. (US 2011/0064634). 
Regarding claims 84-85, the modified Enos discloses the system of claim 82; however, Enos fails to disclose wherein the source of exhaust gas comprises a water heater or a clothing dryer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have used the source of exhaust gas comprising a water heater or a clothing dryer since the recitation of such amounts to an intended use statement. Note that a water heater or a clothing dryer provides a source of exhaust gas (including CO2), and the mere selection of the source of exhaust gas comprising an internal combustion engine or a water heater or a clothing dryer for use in the system of Enos would be well within the level of ordinary skill in the art.

Claims 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Enos et al. (US 2011/0064634) in view of Arbogast et al. (US 2009/0187484).
Regarding claim 90, Enos discloses the system of claim 86, however, Enos fails to disclose an irrigation system in fluid communication with the water tank to receive carbonated water from the water tank and deliver the carbonated water to vegetation. 
Arbogast teaches an irrigation system in fluid communication with a water tank to receive carbonated water from the water tank and deliver the carbonated water to vegetation (see par. [0015, 0038]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention, to modify Enos by using an irrigation system to deliver the carbonated water to vegetation as taught by Arbogast for practically removing CO2 in the atmosphere.

Regarding claim 91, Enos discloses the system of claim 82; however, Enos fails to disclose wherein the system comprises the filter.
Arbogast teaches a filter positioned to receive CO2 released from the adsorbent, the filter comprising soil (see par. [0015, 0038]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention, to modify Enos by using a filter to receive CO2 as taught by Arbogast for practically removing CO2 in the atmosphere.

Regarding claim 92, the modified Enos discloses the system of claim 91, Arbogast further teaches wherein the soil, compost, or combinations thereof comprises a plant (see abstract).

Regarding claim 93, the modified Enos discloses the system of claim 91, however, Enos fails to disclose wherein the system comprises a plurality of the filters positioned arranged in series.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a plurality of the filters arranged in series as recited above, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis paper Co. V. Bemis Co.,193 USPQ 8.







Claims 94, 97 are rejected under 35 U.S.C. 103 as being unpatentable over Enos et al. (US 2011/0064634) in view of Arbogast et al. (US 2009/0187484) as applied to claim 91 above, and further in view of Wakimoto et al. (JP 2010-214303).
Regarding claim 94, the modified Enos discloses the system of claim 91, however, Enos further discloses a control unit and a water source; however, Enos fails to disclose one or more sensors, wherein the control unit is configured to receive data signals from the one or more sensors and control release of water from the water source into the filter based upon the data signals.
Wakimoto teaches one or more sensors, and a control unit is configured to receive data signals from the one or more sensors (pH sensor) and control release of water into the soil based upon the data signals (see translation, par. [ 0006, 0007]).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention, to modify Enos by controlling release of water into the soil based on data signal from a sensor as taught by Wakimoto for improving soil conditions.

Regarding claim 97, the modified Enos discloses the system of claim 94, Wakimoto  further teaches wherein the one or more sensors comprise a pH sensor (not shown) (see translation, par. [0006, 0007]).

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Enos et al. (US 2011/0064634) in view of Niwa (WO 2015114986)
Regarding claim 99, Enos discloses the system of claim 82, however, fails to disclose a cooler positioned to cool the exhaust prior to adsorption of CO2 from the exhaust.
	Niwa teaches that a cooler is positioned to cool the exhaust prior to adsorption of CO2 from the exhaust gas (see translation, page 2, lines 46-47, 56-58).

It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention, to modify Enos by cooling the exhaust prior to adsorption of CO2 from the exhaust as taught by Niwa for suppressing damage to the adsorbent due to the heat of combustion exhaust gas.

Allowable Subject Matter
Claims 88, 89, 95, 96, 98, 100 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

        
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.


/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747